UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                 Chapter 11
 WONDERWORK, INC.,                               Case No. 16-13607 (SMB)
                                Debtor.

VINCENT A. SAMA, as Litigation Trustee of        Adv. No. 18-01868-SMB
the WW LITIGATION TRUST,

                               Plaintiff,
vs.

KPMG LLP,

                               Defendants.


AGREED-TO MOTION FOR EXTENSION OF TIME FOR KPMG LLP TO RESPOND
    TO COMPLAINT AND REQUEST FOR ENTRY OF PROPOSED ORDER

          Pursuant to Fed. R. Bankr. P. 9006 and the Chambers’ Rule on Scheduling, Defendant

KPMG LLP (“KPMG”) requests that the Court enter the proposed Order attached at Exhibit A

granting KPMG an extension of time until Friday, February 15, 2019, to respond to the adversary

complaint filed by plaintiff Vincent A. Sama as Litigation Trustee of the WW Litigation Trust. As

further grounds for the relief requested, KPMG states:

          1.    On December 21, 2018, the Litigation Trustee commenced this adversary

proceeding and served a copy of the complaint and summons on KPMG. The complaint contains

102 numbered paragraphs and four claims for relief (negligence, gross negligence, fraud, and

breach of contract)

          2.    On January 17, 2019, undersigned counsel for KPMG entered an appearance in this

adversary proceeding. (Doc. No. 8.)




B4939508.1
       3.      The deadline for KPMG to file a response to the complaint is January 22, 2019.

Further, the summons served on KPMG states that a pretrial conference has been scheduled for

February 7, 2019 at 10:00 am.

       4.      KPMG requests that the Court extend the time for it to respond to the complaint

until February 15, 2019, and to adjourn the pretrial conference until a date following the filing of

KPMG’s response. KPMG’s requires the extension of time in part because the complaint was filed

shortly before the holidays and KPMG’s undersigned counsel was out of the country during the

first week of this month. KPMG intends to move to compel arbitration of the claims asserted in

the complaint based on an alternative dispute resolution clause in the engagement letters between

KPMG and the Debtor. The additional time will enable KPMG to prepare the necessary papers if

the Litigation Trustee does not consent to arbitration.

       5.      Counsel for the parties have conferred about this matter and the Litigation Trustee

has agreed to the requested extension of time.

       6.      Accordingly, KPMG respectfully requests that the Court enter the attached Order.



 Date: January 18, 2019                              Respectfully submitted,

                                                     /s/ Lisa C. Wood
                                                     Lisa C. Wood
                                                     New York Bar No. 5456900
                                                     Foley Hoag LLP
                                                     Seaport West
                                                     155 Seaport Boulevard
                                                     Boston, MA 02210
                                                     Tel: (617) 832-1117
                                                     lwood@foleyhoag.com

                                                     and

                                                     Foley Hoag LLP
                                                     1540 Broadway, 23rd Floor

                                                 2
                                                    New York, NY 10036

                                                    As of February 18, 2019, the address of
                                                    Foley Hoag’s New York’s office will be:

                                                    1301 Avenue of the Americas
                                                    New York, NY 10019

                                                    Attorneys for Defendant, KPMG LLP

 Extension of Time Until February 15, 2019 to
 Move or Answer The Complaint and for
 Adjournment of Pretrial Conference
 Agreed To:

 KAPLAN LANDAU PLLC


 By: /s/ Mark Landau
 Mark Landau
 Amanda Grannis
 Carnegie Hall Tower
 152 West 57th Street, 8th Floor
 New York, NY 10019
 Tel: (212) 593-1700

 Attorneys for Plaintiff
 Vincent Sama, as Trustee of the
 WW Litigation Trust




                                    Certificate of Service

        I, Lisa C. Wood, certify that on January 18, 2019, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system which will send notification to
all counsel of record registered to receive notices of electronic filing.

                                                             /s/ Lisa C. Wood




                                                3
EXHIBIT A




    4
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                   Chapter 11
 WONDERWORK, INC.,                                 Case No. 16-13607 (SMB)
                                Debtor.

VINCENT A. SAMA, as Litigation Trustee of          Adv. No. 18-01868-SMB
the WW LITIGATION TRUST,

                               Plaintiff,
vs.

KPMG LLP,

                              Defendants.


                       ORDER GRANTING EXTENSION OF TIME
                      TO KPMG LLP TO RESPOND TO COMPLAINT

          Upon consideration of the Agreed-To Motion for Extension of Time for KPMG LLP to

Respond to Adversary Proceeding, and for good and sufficient cause shown therefore, it is hereby


          ORDERED that the Stipulation is approved and KPMG may file a response to the

Complaint on or before February 15, 2019.



 Date: __________________, 2019
 New York, NY

                                                   HONORABLE STUART M. BERNSTEIN
                                                   UNITED STATES BANKRUPTCY JUDGE




                                               5
